Citation Nr: 1205394	
Decision Date: 02/13/12    Archive Date: 02/23/12	

DOCKET NO.  11-05 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for chronic tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to March 1958.  

This case comes before the Board of Veterans Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

Finally, good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2011).  


FINDINGS OF FACT

1.  Bilateral hearing loss (including sensorineural hearing loss) is not shown to have been present in service, or to a compensably disabling degree within the first year following discharge from active duty, nor is it the result of any incident or incidents of the Veteran's period of active military service.  

2.  Chronic tinnitus is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active military service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  

2.  Chronic tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in October 2009 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, what part VA would attempt to obtain, and how ratings and effective dates were assigned.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

Service Connection

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, and those of his spouse, offered during the course of a hearing before the undersigned Veterans Law Judge in September 2011, as well as service treatment records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for bilateral hearing loss and tinnitus.  In pertinent part, it is contended that the Veteran's current hearing loss and tinnitus are the result of exposure to noise at hazardous levels during his period of active military service.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical, or in certain circumstances, lay evidence of (1) a current disability; (2) an inservice incurrence of a disease or injury, and (3) a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of a continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system, such as a sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year of date of termination of active duty service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Finally, for the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  

In the present case, service treatment records fail to demonstrate the presence of chronic hearing loss or tinnitus.  At no time during the Veteran's period of active military service did he receive either treatment for or a diagnosis of hearing loss or tinnitus.  At the time of a service separation examination in January 1958, the Veteran denied any ear, nose, or throat trouble.  Similarly denied were any problems with "running ears."  A physical examination of the Veteran's ears conducted at that time was within normal limits.  Hearing for both the whispered and spoken voice was 15/15, and audiometric examination revealed pure tone air conduction threshold levels, in decibels, as follows:  

HERTZ
250
500
1000
2000
3000
4000
8000
RIGHT EAR
10 (25)
5 (20)
10 (20)
10 (20)
0 (10)
5 (10)
-5 (5)
LEFT EAR
0 (15)
5 (20)
10 (20)
15 (15)
5 (15)
0 (5)
-10 (0)

[The figures in parentheses represent the conversion of pure tone thresholds from American Standards Association (ASA) to American National Standards Institute (ANSI)/International Standards Organization (ISO) criteria, and are provided for data comparison purposes.]

The earliest clinical indication of an arguably chronic hearing loss is revealed in VA treatment records dated in 2001, approximately 43 years following service discharge, at which time the Veteran gave a history of inservice noise exposure as a radio operator.  According to the Veteran, he was not provided hearing protection while on the firing range.  When questioned, the Veteran denied any history of ear pathology or tinnitus.  However, he did indicate that he had recently been told that he had a "nerve loss."  The pertinent diagnosis was bilateral sensorineural hearing loss.  

At the time of a VA audiometric examination in December 2009, the Veteran indicated that, while in the United States Air Force from 1954 through 1958, he functioned as a radio operator "listening to Morse code" while wearing a headset.  Reportedly, the Veteran performed this function approximately eight hours a day, five days a week.  When further questioned, the Veteran indicated that, in his opinion, the monthly firing of weapons, in conjunction with long hours of listening to loud squeals while hearing Morse code transmissions, had damaged his hearing.  Additionally noted was a complaint of bilateral recurrent tinnitus, which "came and went," sometimes lasting a few minutes, and sometimes lasting "a long time."  

Audiometric examination revealed pure tone air conduction threshold levels, in decibels, as follows:  


HERTZ
500
1000
2000
3000
4000
RIGHT EAR
40
50
60
70
75
LEFT EAR
50
60
75
80
75

Speech recognition ability was 96 percent for both the right and left ears.  The pertinent diagnosis noted was of a moderate sensorineural hearing loss in the frequency range from 500 to 2000 Hertz, sloping to a severe sensorineural hearing loss in the right ear; and a moderate sensorineural hearing loss in the frequency range from 500 to 1000 Hertz, sloping to a severe sensorineural hearing loss in the range from 2000 to 4000 Hertz in the left ear.  

When questioned as to whether or not the Veteran's bilateral hearing loss and tinnitus were due to his inservice noise exposure/acoustic trauma, the examining audiologist indicated that she was unable to resolve this issue without resort to mere speculation, due to the fact that the Veteran's claims folder did not contain any information regarding his hearing.  More specifically, the Veteran's file did not contain any type of entrance or discharge examination which mentioned the status of the Veteran's hearing.  The examining audiologist was further of the opinion that it was at least as likely as not the case that the Veteran's tinnitus was a symptom of his bilateral hearing loss.  

In early February 2010, the same VA audiologist who had conducted the December 2009 audiometric examination indicated that, following a review of the Veteran's medical records, it was her opinion that his hearing loss and tinnitus were not caused by or a result of inservice acoustic trauma as a radio operator.  As a rationale for that opinion, the audiologist indicated that upon entrance into service, the Veteran scored 15 out of 15 on a whispered voice test.  Further indicated was that the only other test of the Veteran's hearing was at separation in January 1958, at which time pure tone testing revealed normal hearing bilaterally.  

At the time of a private audiometric examination in July 2011, the Veteran gave a history of "significant noise exposure" in the military.  The pertinent diagnosis noted was of a mild to severe sensorineural hearing loss in the right ear, with a moderate to profound sensorineural hearing loss in the left ear.  

In correspondence of September 2011, a private physician indicated that, when examined by him in mid-September 2011, the Veteran gave a history of bilateral progressive hearing loss during his time of duty in the United States Armed Services from 1954 to 1958.  Reportedly, at that time, the Veteran functioned as a radio operator, a job he performed eight hours a day, five and a half days per week.  According to the Veteran, the noise he experienced in that capacity was "severe."  Further noted was that the Veteran performed his duties without ear protection.  When questioned, the Veteran indicated that his exposure was so severe that, following his work, he experienced tinnitus, as well as a temporary decrease in hearing.  

According to the private physician, an audiometric examination revealed the Veteran to be suffering from a moderate to severe, bilaterally symmetrical, gradually sloping sensorineural hearing loss, with good to excellent discrimination bilaterally.  The private physician opined, within a reasonable degree of medical certainty, the Veteran had suffered hearing loss secondary to his cumulative exposure to loud noise through the years from 1954 up until the present.  Further noted by that physician was that, in his opinion, within a reasonable degree of medical certainty based on the Veteran's history, physical examination, and audiometric test results, "the single most important contributing factor to his sensorineural hearing loss was his (four) years of employment as a Morse code radio operator in the United States Armed Forces."  

As noted above, the Veteran argues that his current hearing loss and tinnitus are the result of exposure to noise as a radio operator during his period of active military service.  There is, however, there is no indication that at any time during the Veteran's period of active military service, he reported complaints concerning bilateral hearing loss and/or tinnitus, or that he received a diagnosis of or treatment for hearing loss or tinnitus.  Indeed, the first evidence of arguably chronic hearing loss or tinnitus is at a point in time decades following the Veteran's discharge from service.  The Board acknowledges the opinion of a private physician that the most important contributor to the appellant's hearing loss was in-service acoustic trauma.  Notably, however, that opinion was based upon a history provided by the Veteran, without access to the contents of the claimant's claims folder which included his service treatment records, which as noted above, showed completely normal hearing at all times, to include at service separation.  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

In contrast, the Board finds the aforementioned opinion of a VA audiologist highly probative, because that opinion was based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records, and a full examination, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file, and the thoroughness and detail of the opinion).  The VA audiologist reviewed the Veteran's claims folder, discussed the Veteran's medical history, provided a well-reasoned medical opinion, and alluded to the evidence which supported that opinion.  Under the circumstances, the Board is of the opinion that the most probative medical evidence of record preponderates against finding that the Veteran has a chronic hearing loss or tinnitus which had its origin as a result of inservice noise exposure.  

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, and as noted above, the Veteran has attributed his current hearing loss and tinnitus to noise exposure during his period of active military service.  However, not until October 2009, more than 51 years following the Veteran's discharge from service, did he file a claim for service connection for either of those disabilities.  As noted above, the Veteran's hearing loss and tinnitus were first clinically documented decades following his discharge from active service.  The passage of many years between discharge from service and medical documentation of a claimed disability, it should be noted, is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Finally, while the private physician found that the Veteran's in-service acoustic trauma was the most important factor in the development of his hearing loss, the examiner did not distinguish his finding, which was based on a history provided by the appellant alone, from the fact that the claimant's hearing was clinically demonstrated to be normal throughout his service tour.  

The Board acknowledges the Veteran's statements, and those of his spouse, regarding the origin of the disabilities at issue.  However, the Board rejects those assertions to the extent that the Veteran and his spouse seek to etiologically relate his hearing loss and tinnitus to inservice noise exposure.  Those statements and the Veteran's history, it should be noted, when weighed against the objective evidence of record, are neither competent nor of particular probative value.  Moreover, while the absence of medical reports alone cannot be used to refute continuity of symptomatology, the absence of any evidence of hearing loss or tinnitus in service, as well as the prolonged postservice period without complaint, factor against the Veteran's assertions.  As lay persons, the Veteran and his spouse are not competent to create the requisite causal nexus for his current hearing loss and tinnitus.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran or his spouse possess.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's hearing loss and tinnitus, first clinically documented decades following service discharge, with any incident or incidents of his period of active military service.  Accordingly, service connection for those disabilities must be denied.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 

ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for chronic tinnitus is denied.  



	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


